            Case 1:19-cv-08481-LJL Document 31 Filed 06/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
AARON COPPELSON and NIGHTENGALE NY1, LLC,
                                                                      Case No. 19-cv-08481 (PGG)(DCF)
                                   Plaintiffs,
                                                                      (Formerly Index No. 156903/2019 in
      -against-                                                         the Supreme Court of the State of
                                                                               New York County)
RYAN SERHANT,
NEST SEEKERS INTERNATIONAL LLC,
ELAD RAHAMIN, WELLS FARGO ADVISORS, LLC
                                   Defendants.
------------------------------------------------------------------X
                                       AMENDED NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§1441(a) and (b), and the Court’s Order dated February 6, 2020 (Doc

No. 23), defendant Nest Seekers International LLC, formed under the laws of the State of New York

and whose principal place of business is in the State of New York, and defendant Ryan Serhant, who is

a New York citizen, hereby amend their Notice of Removal dated September 13, 2019 (Doc No. 2) to

state that this civil action is removed from the Supreme Court of New York, New York County on the

grounds of diversity of citizenship, as all plaintiffs are California citizens as shown on the attached

interrogatory answers by plaintiffs, and the amount in controversy exceeds $75,000.

Dated: June , 2020                                  ROSENBERG FELDMAN SMITH, LLP
                                                    Attorneys for Nest Seekers International LLC

                                                     By: /s/Michael H. Smith
                                                         Michael H. Smith, Esq.
                                                         520 White Plains Road, Suite 500
                                                         Tarrytown, NY 10591
                                                         212-682-3454
                                                         msmith@rfs-law.com




                  NESTSEEKERS-1057/00034792-1
       Case 1:19-cv-08481-LJL Document 31 Filed 06/17/20 Page 2 of 2



                                        KASOWITZ BENSON TORRES LLP
                                        Attorneys for Ryan Serhant

                                        By: /s/Peter S. Seltzer
                                            Peter S. Seltzer, Esq.
                                            1633 Broadway
                                            New York, NY 10019
                                            212-506-1764
                                            pseltzer@kasowitz.com




To:   Jeffrey Benjamin, Esq.
      KUPILLAS UNGER & BENJAMIN, LLP
      Attorneys for Plaintiffs
      5 Penn Plaza, 23 rd Floor
      New York, NY 10001
      212-835-1532




          NESTSEEKERS-1057/00034792-1
